Per Curiam.
We agree with the opinion of Yiee-Chancellor Stevenson in this ease to the effect that the memorandum, dated December 28th, 1893, amounted to an agreement between the testator and his two sons; that, in dividing his estate at his death, the advancement of land then made to each of them should be treated as the advancement of money — so many dollars; that this agreement is one of the circumstances in the light of which the testator’s will should be interpreted, and that in this light the reference in the will to “sums of money advanced” appears to have been intended to include those advances of land.
The decree below should be affirmed.
For affirmance — The Ci-iiee-Justice, Dixon, Garrison, Fort, Pitney, Swayze, Bogert, Yredenburgh, Yroom, Green, Gray — 11.
For reversal — None.